91 ,S';z

Disrtict Clerk,Karen Matkin
P.O.Bex 2451
Waco,Texas;76703

‘ HE@;YMM .
In re:Filin-g of `Mandamus Application ©GURTGFCR“MN"‘LAFVE'A”®

In re:Terry GlenniHarris v MAN 1 12015
Cause NO.2010-544-C1A

Ab@%Acosta,Cleek

To the clerk of the court:

Enclosed please find the Relator's application of Writ of Mandamus to the above
styled and numbered cause,pending inhthis court.

Please file this application to the cpurt's docket to be execgted at the c llr
earliest convenience and at the time of which the court's time may allow.
Notice;This copy of the application of Writ of Mandamus has been transmitted
_to the Court of €riminal appeals.

Thank you for attention to this matter.

Sincerely/

 

1400 FM 52/Powledge Unit
Palestine,Texas 7580§

Executed on this §/ day of /72£%£ 12015.

Court of Criminal Appeals
P.O.Box 12308,Capitol Station
Austin,Texas787ll

In Re: Filing of Mandamus Application
.In Re;Terry Glenn Harris

To the clerk of the Court:

Enclosed please find the Application for:Writ for Mandamus oftRelator herein

named Terry §lenanarris.

Relator is requesting that you file this at your earliest convenience and be-
fitting of the court's docket.

Relator request that this mandamus be executed at the court's convenience and
notify the relator of the datetof filingtx>court's docket.

Relator is expecting the clerk to notify him of any delays that might affect

the speedy effectuation of this application and any other matters that delay

its determination of the court. Thank you for attention to this matter.

Date: 777£;¢ 2' , 2015 . Sincerely,

Terry GlZJH'Harris/#l664009
1400 FME 452/Powledge Unit.
Palestine,Texas75803

 

 

*-wlsince that aforementioned date¢petitioner hasxlg received word o

 

Terrylkuris
1400 Fm*3452
L.C~Powledge Unit
Palestine.Tx.75803

To:KanJ\Maddn
_Ddhrictfuerk
P..o`. Box 2451
WaCO l TX o 76703

To the Clerk of the Court:

On'or'about Febuary 16 2015 a family member oifmine hand delivered
;'an application of the Habeas €orpus Article 11. 07 of the Code of
.'Criminal Procedure to this Honorable Court to the District Clerk
_§of the 19th district of McLennan County. ' `

  

1§the filing date or any response as per the code of criminal procedure provides§§¢,
jito the petitioner and habeas courts. w
_`A family member has contatcted the court clerk and relayed to the petitioner
5 the response of the clerk as allegedly,the court has not budge on it,but it
' was filed on the 20th of the npn§h as sarah 2015.

'Petitioner needs and re§uires the date to be specific and request the clerk toi
- relay that date to the petitioner at the address below. '
is of the date, it has been fifty~two days since the filing on the l€th,if not
'th“htdate,then it has been forty-nine days since the filing of the applications
which requires the court to address the issues presented to the court for the
dispostion of the cl&i&s presented.
Petitioner' s rooted deeply in the rights of pdkyxuxs and the Texas Constitu-
tions Article l§lZ. Petitioners righhs will be-violated absent the court' se
decision to the petitioners application to vindicate the rights deprivated.at'
ttiil and dumbly request the clerh to file and notify the petitioner of the 5.»
date of such filing of the petibténer' s appliuation of Habeas Corpus pursuant l
to Art ll. 07 , '
Thank you for your time to this inquiry and attention to this matter~;
Sincerly,

   

 

 

Terry rris,petiti er pro-se 4 .
Execu ed on this- 7“ _DAYof April 2015.4

 

%22.0"`: / 0§ /

10.
11.
12.
13.
14.
15.
16.
17.
18.
19.
20.
212
22.
23.;
24.

25.

cAUSE No. 2010~544-c1A

IN RE ' IN THE 19th JUDICIAL

TERRY GLENN HARRIS DISTRICT COURT

FOR MCLENNAN COUNTY/TEXAS

 

A. 4PETITIONER'S APPLICATION FOR WRIT OF MANDAMUS
TO THE HONORABLE JUDGE OFFSAID COURT:

Comes now,Terry Glenn Harris,RELATOR in the above styled and numberedt
cause ,pursuant to the Code of Criminal Procedure in Chapter ll, and brings»'
this APPLICATION FOR WRIT OF'MANDAMUS and would show the following:'

I_ ,
B}RELATOR

TERRY GLENN HARRIS,TDCJ#1664009,is the relator in the above styled and g

`numbered cause who submitted his_petition,application, and memorandum at_law

to the District clerk of McLennan County,Texas namely KAREHl-MATH§IN, to bei-Y
filed with the court to determine the appropriate semedy at law/pursuant to
Chapter ll of the Code _of Criminal Porcedurej: (CCP'.)' on the 16th cof' JUNE @(D§D$
attested as true the day of delivery by family member.

Relator has erhausted his remedies to the above styled cause and has no
other means or adequate remedy at law; the act sought is ministerial to be :
done;the act sought is compelled by law and not discretionary is nature.

Eebuary_]iS,ZOlS; Relatorrplaced his Habeas Petition,Memorandum at law,
and Application for Habeas Corpus,pursuant to Chapter ll of the QCP in the
prison mail system to his family;His family made copies of the items._
-Relator's Appl.-l

In Re Harris
2010-544-C1A

lO.
ll;
12.
13.
14.
15./
16.
17.
l8.
19.
20.
21.
221
23.
24.

25.

Relator's Family made copies of the aforementioned items/hand de
delivered the primary copy to the DISTRICT CLERK KAREN MATKIN of the
McLennan County,Texas 19th JUDICIAL DISTRICT COURT for filing of
the Habeas Petition;family members sent the Relator TWO(2) copies of the items
for future reference.

After multiple weeks of waiting for the response to the habeas petition
Relator had his family member to call the court,speaking to the RESPONDENT,

KAREN MATKIN,who bespeaked of how the court has not budged on the application

_mqthe 20th ofiFEBUARY12015, whentthe petition was allegedly filed.

APRIL 08,20]}5, RELATOR, submitted to the convicting court a letter

_to ascertain the status of the pending application;€To this day,the 129th of

APRIL,20l5, Relator has not heard or received`anv response from?tbe court or‘
his letter to the district clerk ,KAREN MA‘I‘KULN. n

Relator requires the Respondent to immediately transmit to the Court of
Criminal Appeais a copy_of the Articel ll.07,demonstrate¢ their;findings of ;
fact and conclusions of law,any answers filed, and a certificate reciting the
date upon which that finding was made,if the convicting court decides that
there are no issues to be resolved. No copy of the aforementioned items and a
certificate have been transmitted to the Court of Criminal Appeals; Had such

documents been transmitted to the €ourt of Criminal Appeals by respondent as

.reguired by statute,Relator would have received notice from the Court of Cri-

minal'Appeals.
II.
C.RESPONDENT

Respondent Matkin, in her capacity as district clerk of McLennan County,

Relator's Appl.-2
In Re Harris

v2010-544~-ClA

10,
ll.
12.

13.

14 ':'¢' -

15.
16.
17.
13.
'19.
20.
21§
22.
23.

24.

' 25.

Texas haszrministerial duty to receive and file all documents in
all criminal proceedings,and perform all other duties imposed by law pursuant
to Texas Government Code§»51.303, and is responsible under Section 51,303 to
transmit to the Court of Criminal Appeals a copy of the Trial Courts Findings
of Fact and Conclusions of Law to the Relator's Petition and a certificate 1
reciting the date upon which that finding was made if the convicting court
decides that there are no issues to be resolved. Respondent Matkin,District
Clerk of the McLennan dounty,Texas 19th District Court may be served at her
place of employment at P.O.Box 2451,Waco,Texas 76703.
III.

D.VIOLATION OF ARTICLE ll OF THE CODE OF CRIMINAL PROCEDURE

The respondent violated Articel ll.07 of the code of criminal procedure

by failing to provide a copy of the Trial Court's Findings of fact and Conclue

isions of Law to the Relator's petition of Habeas Corpus within the prescribed

by law and a reasonable time from the date on which the documents were request

' ted to be transmitted to the Court of Criminal Appeals;See letter to the Di-tz

strict Clerk Karen Matkin dated April 08;2015.(copy)
Request to the transmittal of the application for the writ of Habeas t

Corpus,any answers filed,and a certificate reciting the date upon which that

` finding was made by Relator to Respondent Matkin,District Clerk of McLenan

County,Texas dated April 08,2015;pursuant`to 11.34 of the Code of Criminal Pro-
cedure are attached to this application. t

To date,Relator has received no response from Respondent regarding the

'Relator's request to transmittal of a copy of the Findings of Fact and €onclus

sions of Law,any answers filed,and aecertificate reciting the date upon which

Relator's Appl.-3
In Re Harris

’2010-544-€1A

10.
11.
12.
13.
14.
15.
16.
17.
181
19.
20.
21.
22.
23§
24.

the Finding of Facts and €onclusions of Law was `made to the Court of Criminal
Appeals.

As is clear from the Relator's letter,Relator has repeatedly put Respon-
dent on notice that Relator seeks the transmittal of a copy of the Application
of Habeas Corpus,Ad Testificandum, any answers filed/and a certificate reciting
the date upon which that finding was made to the Court of Criminal Appeals to
act on the Relator's Habeas petition. Relator has gone beyond any requirement
or obligation imposed upon him by the Code of Criminal Procedure in contrast
to Respondents efforts.

-- Respondent has wholly failed to comply with the Texas Code of Criminal
Procedure,Article ll.07,is acting in bad faith, and has also failed to‘afford

Relator the professional and common courtesy of any written response to his

-correspondence and:requests that were both written and verbal by manner ofi

his family member.a’a 1

Article ll¢lS clearly dictates:
'The writ of Habeas €orpus shall be;granted without delay
by the judge or court receiving the petition unless it be
made manifest from the petition itself,or some document
annexed to it,that the party is entitled to no relief
whatsoever,does not mandate that the trial court immedi-
ately rule on habeas corpus petition/but rather/it re-
quires the court to issue the writ without delay once the
petition is received-by the court." ’See also Ex{parted£

.._643 SW 2d 761'. 4 _ '

Respondent is in violation of this procedure because her duties are_mini-

sterial,not discretionary.

Iv. ' " '~
E. PRAYER FoR RELIEF

WHEREFORE PREMISES&CONSIDERED, Relator Harris respectfully request a ;
finding that the Respondent did not transmit documents submitted in good faith
by the Relator/to the Court of Criminai Appeals within a reasonable amount of _
Relator's Appli-4

In Re Harris
2010-544-C1A

l. time after the date they were accepted;Relator request this Honorable;'€ou`rt
2. to order the respondent to transmit to the Court of Criminal Appeals Relator's
3. _ Applicationl Memorandum at LawvAd Testificandum,any answers filed, and-a cer-
4. tificate reciting the date upon which that finding was made to the Court of .;
5. Criminal Appeals as directed by the Code of Criminal Procedure of Texas in

`6. Article ll. n

7. Executed on this 52 day of 4 l2015.

8. Respectfully submitted,

9. v \_,2§,4/¢4